Citation Nr: 1543126	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Service connection for residuals of a skull fracture.

2.  Service connection for acute polynephritis.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected lumbago with degenerative joint disease prior to June 29, 2012.

4.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected residuals of a right ankle fracture prior to June 29, 2012; and an initial evaluation in excess of 30 percent from June 29, 2012.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a left hip disorder as a residual of a pelvic fracture based on limitation of extension.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for a right hip disorder as a residual of a pelvic fracture based on limitation of extension.


7.  Entitlement to a separate disability evaluation for impairment of the right hip/thigh under Diagnostic Code 5253 prior to September 28, 2009.

8.  Entitlement to assignment of a separate compensable rating for impairment of right hip flexion under 5252 prior to September 28, 2009.

9.  Entitlement to an initial disability evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel










INTRODUCTION

The Veteran had active service from November 1980 through July 1981, and from October 1981 to October 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana. 

The Veteran appeared at a hearing at the RO before a local hearing officer in September 2009.  A transcript of the hearing is of record. 

In a November 2012 rating determination, in pertinent part to this appeal, the RO assigned a 40 percent disability for lumbago with degenerative joint disease from June 29, 2012; and a 30 percent evaluation for residuals of a right ankle fracture from June 29, 2012.  The parties did not challenge the portion of the Board's decision that denied an evaluation in excess of 40 percent for lumbago with degenerative joint disease from June 29, 2012.

As it relates to the left and right hip disorders as a residual of a pelvic fracture, the Board notes that in the appealed September 2007 rating determination, the RO granted service connection for residuals of a pelvic fracture and assigned a noncompensable disability evaluation.  The Veteran appealed the assigned disability evaluation.

In a February 2010 rating determination, the RO reclassified the Veteran's pelvic fracture disability as right hip pain as a residual of a pelvic fracture and assigned a 10 percent disability evaluation as of February 16, 2007, and also granted service connection for left hip pain as a residual of a pelvic fracture and assigned an effective date of February 16, 2007.  A 10 percent evaluation was assigned for the left hip disability, also effective from February 16, 2007.  


The RO, in a November 2012 rating determination, granted service connection for an additional 10 percent disability evaluation for limitation of flexion of the right hip and assigned an effective date of June 29, 2012.  A November 2013 rating decision, however, makes the rating effective from September 28, 2009.  

As a result of the RO's actions, the discussion above, as well as in light of language and instructions included in a July 2014 Joint Motion for Remand (JMR), the Board has listed the issues as such on the title page of this decision. 

As pointed out by the Board in November 2013, concerning the issue of the service-connected lumbago with degenerative joint disease, when rating this disorder, the neurological component must also be taken into account per the appropriate diagnostic rating codes.  Service connection is currently in effect for neuropathy due to nerve damage of the right lower extremity claimed as right leg nerve damage associated with right hip pain, as residual of a hip fracture, rated as 30 percent under Diagnostic Code 8522, which relates to the musculocutaneous nerve (superficial peroneal), with an effective date of September 16, 2008, as a result of actions taken by the RO in a January 2009 rating determination.  The Board determined in November 2013 that this matter must be remanded to the determine the etiology of the neurological impairment, the nerves affected, and the current disability level of disability of the affected nerves.  In part, the November 2013 remand instructions sought to afford the Veteran an examination.  This took place in December 2013.  Unfortunately, the Board finds that there was not substantial compliance with the November 2013 remand instructions and further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board will address the issue whether a higher disability evaluation is warranted for lumbago with degenerative joint disease based upon limitation of motion and incapacitating episodes on a merits basis as these are separate and distinct theories of entitlement versus the neurological impairment.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of different theories of entitlement), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

The Board effectively denied the claims listed on the title page of this decision in November 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 JMR, the Court entered an order in July 2014 vacating the November 2013 Board decision -- concerning the issues now addressed -- and remanded the case to the Board for compliance with the JMR.  

The Board also, in November 2013, increased the disability evaluation assigned to the Veteran's service-connected right ankle fracture residuals from 10 to 20 percent, for the period prior to June 29, 2012.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a statement submitted by the Veteran, dated in November 2014, she mentioned having difficulties in retaining employment because of numerous medications which she takes.  The Board notes that the Veteran has had a schedular total rating for her service-connected disabilities since June 29, 2012.  See November 2013 rating decision.  Hence, the matter of entitlement to a TDIU rating is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also in the July 2014 JMR, it was noted that two issues before the Board in November 2013, entitlement to service connection for residuals of a skull fracture and for acute polynephritis, had been at that time denied by the Board.  The JMR observed, however, that in November 2013 the Board decision failed to include these determinations in either the "Conclusions of Law" or "Order" section of the decision.  The Board parenthetically observes that in the "Findings of Fact" section and "Reasons and Bases" section of the Board's November 2013 decision, these issues were properly addressed.  The JMR further noted that, while the parties did not wish to challenge the denial of these two service connection claims, on remand, the various parts of the Board's decision were in accordance, by including its denials of VA benefits for these two matters in the "Conclusions of Law" or "Order" section of its decision.  See generally Lauigan v. Brown, 5 Vet. App. 358 (1993).  This has been accomplished in this decision.  

The issue of entitlement to an initial disability evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity and entitlement to an initial rating in excess of 30 percent subsequent to June 12, 2008, for the service-connected residuals of right ankle fracture on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a skull fracture have not been demonstrated. 

2.  The Veteran has not been shown to have a kidney disorder/nephritis related to service.

3.  For the initial rating period prior to June 29, 2012, the Veteran's lumbago with degenerative joint disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar; and there were also no incapacitating episodes having a total duration of at least four weeks but less than six weeks prior to this time. 

4.  From August 11, 2007, the Veteran's right ankle disability more closely approximated symptomatology analogous to ankle ankylosis in dorsiflexion between 0 degrees and 10 degrees; at no time in the course of the appeal has there been a demonstration of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 



5.  With consideration of the Veteran's reports of left hip/thigh pain throughout the appeal, in conjunction with objective findings of left hip pain shown to be present throughout the appeal period, to include extension being limited to 0 degrees at the time of the September 2009 VA examination, limitation of extension motion of the left hip equivalent to that warranted for an initial disability rating in excess of 10 percent has not been met throughout the appeal period, even taking into consideration all limitation following repetitive use. 

6.  With consideration of the Veteran's reports of right hip/thigh pain throughout the appeal, in conjunction with objective findings of right hip pain shown to be present throughout the appeal period, to include extension being limited to 0 degrees at the time of the September 2009 VA examination, limitation of extension motion of the right hip equivalent to that warranted for an initial disability rating in excess of 10 percent has not been met throughout the appeal period even taking into consideration all limitation following repetitive use.

7.  As it relates to the right hip/thigh disorder prior to September 28, 2009, the Veteran was noted to be unable to cross her right leg over her left leg at the February 17, 2009, VA examination.

8.  Prior to September 28, 2009, there was no indication of right hip abduction limited to 10 degrees or less; right thigh flexion limited to 45 degrees; flail joint of the hip; or malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain and limitation following repetitive use. 








CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a skull fracture have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for acute polynephritis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for an evaluation in excess of 20 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes prior to June 29, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for an evaluation of 30 percent, but no higher, for residuals of a right ankle fracture from the earlier effective date of April 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2014).

5.  For the entire initial rating period from February 16, 2007, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left hip/thigh disorder as residuals of a pelvic fracture based on limitation of extension, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2014). 

6.  For the entire initial rating period from February 16, 2007, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right hip/thigh disorder as residuals of a pelvic fracture based on limitation of extension, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2014).


7.  The criteria for a separate 10 percent disability for a right hip/thigh disorder as residuals of a pelvic fracture based upon impairment of the thigh (inability to cross legs) from the earlier effective date of February 17, 2009, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5253 (2014).

8.  For the entire initial rating period prior to September 28, 2009, the criteria for the assignment of a separate compensable rating for right hip flexion or other impairment have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).



Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued Statements of the Case (SOC's) in March 2009 and February 2010 in response to the Veteran's March 2008 and September 2009 NOD's with the initial ratings assigned.  The SOC's provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.






VA has also satisfied its duty to assist the Veteran with development of evidence.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any unobtained medical records.  

In addition, as discussed below, the Veteran is shown to have been afforded several VA examinations with respect to the issues on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the respective disabilities under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims seeking higher initial ratings for his service-connected disorders here being adjudicated has been satisfied.

Laws and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decisions are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Board notes that as of the date of the most recent rating decision by the RO in November 2013, service connection was in effect for the following disabilities:

DC 9422-9434  MAJOR DEPRESSIVE DISORDER, PAIN DISORDER ASSOCIATED WITH LUMBAGO WITH DEGENERATIVE JOINT DISEASE.  Service Connected, Peacetime, Secondary.  Future Exam May 2015.  50% from 05/25/2010.


DC 5242  LUMBAGO WITH DEGENERATIVE JOINT DISEASE.  Service Connected, Peacetime, Incurred.  Static Disability.  20% from 02/22/2008, 40% from 06/29/2012.

DC 8522  NEUROPATHY DUE TO NERVE DAMAGE RIGHT LOWER EXTREMITY, CLAIMED AS RIGHT LEG NERVE DAMAGE ASSOCIATED WITH RIGHT HIP/THIGH DISORDER AS RESIDUALS OF PELVIC FRACTURE BASED ON LIMITATION OF EXTENSION.  Service Connected, Peacetime, Secondary.  30% from 09/16/2008.

DC 5270  RIGHT ANKLE FRACTURE WITH RESIDUAL ANKYLOSIS (PREVIOUSLY EVALUATED AS RESIDUALS RIGHT ANKLE FRACTURE UNDER DC 5271).  Service Connected, Peacetime, Incurred.  Static Disability.  30% from 06/29/2012.

DC 5271  RESIDUALS RIGHT ANKLE FRACTURE.  Service Connected, Peacetime, Incurred.  Static Disability.  20% from 02/16/2007 to 06/29/2012.

DC  5251  LEFT HIP PAIN, RESIDUAL OF PELVIC FRACTURE, BASED ON LIMITATION OF EXTENSION.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.

DC 5252  LEFT HIP/THIGH AS RESIDUALS OF A PELVIC FRACTURE, BASED ON LIMITATION OF FLEXION.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.

DC 5299-5251  RIGHT HIP/THIGH DISORDER AS RESIDUALS OF PELVIC FRACTURE BASED ON LIMITATION OF EXTENSION.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.

DC 7800  SCAR OF RIGHT FOREHEAD. Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.

DC 7804  PAINFUL SCAR OF RIGHT FOREHEAD.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.  

8045  HEADACHES AND TRAUMATIC BRAIN INJURY (CLAIMED AS SKULL FRACTURE).  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007.

DC 5215  RESIDUALS RIGHT WRIST FRACTURE.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 02/16/2007, 100% from 10/22/2008 (38 CFR 4.30), 10% from 02/01/2009.

DC 5252  RIGHT HIP/THIGH DISORDER AS RESIDUALS OF A PELVIC FRACTURE, BASED ON LIMITATION OF FLEXION.  Service Connected, Peacetime, Incurred.  Static Disability.  10% from 09/28/2009.

DC 5253  IMPAIRMENT OF THE RIGHT THIGH ASSOCIATED WITH RIGHT HIP/THIGH DISORDER AS RESIDUALS OF A PELVIC FRACTURE, BASED ON LIMITATION OF FLEXION.  Service Connected, Peacetime, Secondary.  Static Disability.  10% from 09/28/2009.

DC 7805  SCAR, RIGHT WRIST ASSOCIATED WITH RESIDUALS RIGHT WRIST FRACTURE.  Service Connected, Peacetime, Secondary.  Static Disability.  0% from 10/22/2008.

Lumbago with Degenerative Joint Disease

The Veteran essentially contends that, for the period prior to June 29, 2012, an initial disability rating in excess of 20 percent should be assigned for his service-connected lumbago with degenerative joint disease.  




Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.






The Veteran maintains that the symptomatology associated with her service-connected low back disorder, to include a lumbago and degenerative joint disease, warrants an increased evaluation.  She maintains that the pain associated with her low back disorder as well as the limitation of motion related to the low back problems warrants an evaluation in excess of that which is currently assigned. 

In conjunction with her claim, the Veteran was afforded a VA examination in May 2008.  The Veteran rated her pain as 8/10 on a scale from 0 to 10.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, spasm and pain.  The pain was localized across the lower back to include the flanks.  The Veteran noted having pain when waking up in the morning.  She had to wake up early in the morning to take medication before being able to shower and get ready for work.  She reported that the pain was constant and daily but there was no radiation of pain.

The Veteran noted having flare-ups every two to three weeks which would last one to two days that were severe in nature.  The flare-ups occurred with coldness, dampness, increased activities, and changes in the weather.  Alleviating factors were medication and rest.  The Veteran reported being unable to function when experiencing flare-ups, causing her to just lay in bed.  She reported being unable to mow the lawn when having to work the next day.  She also stated that most times she was unable to mow the lawn without help.  The Veteran did not have intervertebral disc syndrome and did not use any aids or devices to walk.  She could walk one quarter of a mile. 

Physical examination revealed no spasm, atrophy, or guarding on the left or right.  There was pain with motion and tenderness and weakness on the left and right.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was tilted toward the right.  Head position was normal and gait was antalgic.  Range of motion revealed flexion from zero to 70 degrees; with pain beginning and ending at 50 degrees.  Range of motion after repetitive use was from zero to 50 degrees.  Range of motion for extension was zero to 18, active, and zero to 20, passive.  Pain began at 12 degrees with active motion and at 15 degrees with passive motion.  Repetitive motion was from zero to 12 degrees, with pain being responsible for the loss of motion.  Lateral flexion on the left and right was from zero to 30 degrees, passive and active, with pain beginning at zero and ending at 30 degrees.  Lateral rotation on the right was from zero to 20 degrees, active, and from zero to 25 degrees, passive.  Pain began at zero and ended at 18 degrees for both.  Range of motion after repetitive use was from zero to 18 degrees.  Lateral rotation on the left was from zero to 25 degrees, active, and zero to 24 degrees, passive, with pain beginning at 18 and 20 degrees, respectively.  Range of motion after repetitive use was from zero to 18 degrees. 

Lasegue sign was negative and there was no vertebral fracture.  The back disorder had significant effects on her usual occupation.  It resulted in decreased concentration, poor social interaction, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, decreased strength, and lower extremity pain.  It prevented her from doing chores, shopping, exercise, sports, recreation, and travel.  It had no effect on feeding and a moderate effect on bathing.  It also had a severe effect on dressing, toileting, and grooming.  Nonetheless, the Veteran was noted to be employed on a full-time basis as a security manager, and having lost one week of work in the past 12 months due to trouble walking.  

A VA physical therapy consultation note, dated October 2, 2008, shows that the Veteran complained of low back pain, radiating down both legs and into her right hip to her knee.  Her posture was described as being stiff by the examining physical therapist, otherwise the Veteran was reported to be "WFL" (within functional limits) throughout with minimum increased thoracic kyphosis, forward head and shoulders.  The Veteran, while reporting that she was unable to tolerate any type of activity, even light stretching, also informed the examiner that while she did not to any exercises she added that she walked a lot at work.  Trunk range of motion was noted to be probably limited, but an assessment could not be completed.  The Veteran was reported not to be able to tolerate this type of testing.  Assuming the credibility of the Veteran as to her inability to tolerate motion testing during this consult, the Board does not have evidence of record of a finding of thoracolumbar flexion being limited to 30 degrees or less, such as to warrant the assignment of a 30 percent rating.  Also, as above-reported, in the course of this consult, the Veteran was reported to be within functional limits throughout with minimum increased thoracic kyphosis, forward head and shoulders.  

Treatment records associated with the claims folder reveal that the Veteran was seen with complaints of back pain throughout 2008 and 2009 with several epidural injections being given in 2009 and the Veteran continuing to report having problems with her back from 2009 through the current time period. 

As concerning the instant claim, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted for the initial rating period prior to June 29, 2012.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated prior to June 29, 2012.  Moreover, as noted above, at the time of the May 2008 VA examination, the Veteran had forward flexion to 50 degrees after repetitive testing, with no ankylosis being reported.  

Also, the Board is mindful that in the course of the May 2008 VA examination the Veteran complained of having flare-ups every two to three weeks which were severe and lasted one to two days that were severe in nature.  These flare-ups occurred with coldness, dampness, increased activities, and changes in the weather.  Alleviating factors were medication and rest.  The Veteran, as noted above, reported being unable to function when experiencing flare-ups, causing her to just lay in bed.  

The Board considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  While in the course of the May 2008 VA examination additional limitation of motion with repetitive use testing was demonstrated, the factor most responsible was noted to be pain.  Also, while on October 2, 2008, in the course of a VA physical therapy consult the Veteran was unable to be tested for trunk range of motion because she could not tolerate the testing.  The examiner did not comment as to the reason for this inability to perform motion testing.  Accordingly, the range-of-motion findings do not more nearly approximate the criteria for a rating in excess of 20 percent, even when painful motion is considered. 

The Board also considered the Veteran's reports of back pain, which she is competent to report.  However, although pain may cause a functional loss, pain, itself, does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  The evidence in this case does not show additional function loss or limitation of motion of the lumbar spine due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.

Again, while the Veteran informed her examiner in May 2008 that flare-ups caused her to lay in bed, the record contains no reports or findings of incapacitating episodes which include physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period during the time period in question.  As such, the Veteran's unsupported allegations of requiring bed rest are not credible.  Also, she is not claiming an amount of bed rest which would in this case warrant an increased rating.  

Also, while noting that in the course of the May 2008 VA spine examination the examiner commented that the Veteran's back disorder had a significant effect on her occupation, the report also noted that the Veteran was employed on a full-time basis and had lost only one week of work in the past year.

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca; Cullen v. Shinseki, 24 Vet. App. 74 (2010).  Even with the limitations reported, the Veteran's range of motion does not satisfy the criteria for a higher disability rating.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.  With regard to flare-ups, the Board notes that while the Veteran has complained of incapacitating episodes because of the flare-ups, she is not shown to have required physician ordered bed rest.  In this case, the Veteran's pain on use is considered in the 20 percent rating currently assigned for his service-connected lumbar spine disability.

Right Ankle Fracture Residuals

The Veteran essentially contends that, for the period prior to June 29, 2012, an initial disability rating in excess of 20 percent should be assigned for his service-connected right ankle fracture residuals, and from that time, a 30 percent disability rating is for assignment.  

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In the course of an August 11, 2007, VA examination, the Veteran reported experiencing significant discomfort with prolonged ambulation and she was unable to tolerate this.  Physical examination of the right ankle revealed a small anterior osteophyte just anterior to the lateral malleolus.  It was quite tender at that juncture.  Dorsiflexion was limited to about five degrees short of neutral.  The Veteran was not capable of reaching neutral extension and only did so with pain when passively stretched to 0 degrees.  She had plantar flexion to approximately 40 degrees.  The Veteran was stable in varus and valgus.  She had pain at the extremes of valgus. 

A June 12, 2008, VA orthopedic nurse practitioner consultation note shows that on examination the Veteran had no feeling in her right foot, was unable to control her right foot/ankle, and needed to use her left foot to correct her right foot instability when the ankle was turned.  Examination showed the Veteran was unable to move her right foot, and that there was no pain with passive motion. 

At the time of a September 2008 VA outpatient visit, the Veteran was noted to be wearing an ankle brace, which she indicated was helping.  

A September 2008 VA pain clinic complex note made mention of the Veteran having a residual right foot drop as a result of nerve damage associated with an in-service pelvis injury.  Examination confirmed the presence of the right lower extremity foot drop.  

An October 2008 VA anesthesia pre-op outpatient record shows the Veteran was wearing braces on his right wrist and ankle.  

At her September 2009 hearing, the Veteran indicated that she did not have range of motion in the ankle. 

The Veteran was afforded a VA examination on June 29, 2012.  At the time of the examination, she was diagnosed as having a right ankle fracture with residual ankylosis, pain, reduced range of motion and weakness.  The Veteran did not report any flare-ups of the ankle.  The Veteran was noted to have zero degrees of plantar and dorsiflexion.  The severity of the ankylosis was reported as in plantar flexion less than 30 degrees and in dorsiflexion between zero and 10 degrees.  The Veteran constantly used a brace and cane to walk.  The Veteran was able to walk one to two blocks at a time and a total of 4-5 blocks during the day.  She was able to sit for 5-10 minutes at a time and stand for 15-20 minutes at a time.  She could stand with a cane for one hour throughout the course of the day. 

Based upon the above, the Board finds that the Veteran's service-connected residuals of a right ankle fracture has warranted a 30 percent disability evaluation, but no higher, since August 11, 2007.  The ranges of motion in the right ankle at that time more closely approximated symptomatology analogous to ankle ankylosis in dorsiflexion between 0 degrees and 10 degrees.  The Board also observes that both the foot and ankle have the ability to move.  The April 11, 2007, record did not explicitly differentiate between the two.  

At no time in the course of the appeal has right ankle findings been shown to have been manifested by ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Thus, an increased evaluation in excess of 30 percent is not warranted under Diagnostic Code 5270. 

While the Veteran has disputed the assigned disability evaluation, the ankle disability is rated on the basis of limitation of motion and the ranges of motion reported on the examinations and other outpatient records. 

The Board has considered both the lay and medical evidence regarding the claim, to include the Veteran's complaints.  The medical evidence also reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 30 percent for limitation of motion based upon the appropriate codes governing limitation of motion prior to April 11, 2007.

As to a disability evaluation in excess of 30 percent for ankylosis of the right ankle subsequent to April 11, 2007, as reported above, the Board notes that for a 40 percent rating, the next higher evaluation, there must be demonstration of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  This has not been demonstrated at any time throughout the appeal period. 

Right and Left Hip Disorders as Residuals of a Pelvic Fracture

The Veteran essentially contends that he is entitled to higher levels of compensation for his service-connected right and left hip disorders.  It is argued that he is entitled to an initial disability evaluation in excess of 10 percent for a left hip disorder as a residual of a pelvic fracture based on limitation of extension.  It is further argued that he is entitled to an initial disability evaluation in excess of 10 percent for a right hip disorder as a residual of a pelvic fracture based on limitation of extension, a separate disability evaluation for impairment of the right hip/thigh under Diagnostic Code 5253 prior to September 28, 2009, and a separate compensable rating for impairment of right hip flexion prior to September 28, 2009.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 5250.  Favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation.  Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary.  In addition, a note to Diagnostic Code 5250 indicates that where the 90 percent evaluation is assigned, entitlement to a special monthly compensation is warranted.  Id.  

Limitation of motion of the thigh is evaluated under the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under Diagnostic Code 5251.  There is no higher rating available under that code.



Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Where there is limitation of abduction to the point at which the claimant cannot cross his legs, a 10 percent evaluation is also contemplated.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.

Malunion of the femur warrants a 10 percent evaluation when the disability results in slight knee or hip disability; a 20 percent evaluation is warranted when the disability results in moderate knee or hip disability; and a 30 percent evaluation is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

In the course of an August 2007 VA examination, the Veteran was noted to have an antalgic gait.  She did not demonstrate a Trendelenburg sign on her right or left.  Her pelvis appeared to be level when standing upright.  X-rays taken of the pelvis revealed a normal appearance to the femoral heads and normal alignment at the acetabula.  There was no evidence of fracture or dislocation.  There were also no significant degenerative changes.  There were mild sclerotic changes and irregularity to the pubic symphysis and sacroiliac joints, possibly related to a prior pregnancy.  The surrounding tissues were within normal limits.  It was the examiner's impression that the Veteran had an unremarkable pelvis examination. 


Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of an August 2008 visit, the Veteran had hip range of motion as follows:  flexion to 100 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees, all pain free.  X-rays revealed evidence of old symphasis and SI injuries with well-preserved hip joints.  

At the time of a September 2008 VA outpatient pain clinic visit, the Veteran complained of pelvic pain and some right anterior thigh pain. 

At the time of a February 2009 VA examination, the Veteran complained of progressively worse pelvic pain.  As to the right hip, the Veteran reported having no deformity, giving way, instability or incoordination.  She did note having stiffness, weakness, pain, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation and no episodes of locking.  There was no effusion and no symptoms of inflammation.  The Veteran reported having flare-ups which were severe in nature and occurred weekly, lasting three to seven days at a time.  Precipitating factors were increased or unusual physical activity and inclimate weather.  Alleviating factors included rest, warmth, and pain medication.  The Veteran reported that she hurt every day.  The Veteran stated that she was unable to stand for more than a few minutes or walk more than a few yards. 

Physical examination revealed that she had a significant limp on the right side.  Shoe pattern revealed increased wear on the inside of the right fore foot.  As to the right hip, there was tenderness, and pain at rest.  Range of motion for the hips was as follows:  left flexion to 118 degrees, left extension to 22 degrees, and left abduction to 42 degrees.  The Veteran could cross the left leg over the right and could toe out greater than 15 degrees.  There was no objective evidence of pain on the left.  As to the right hip, there was objective evidence of pain with motion.  The Veteran had flexion to 88 degrees, extension to 14 degrees, and abduction to 22 degrees.  She could not cross her right leg over the left and could not toe out more than 15 degrees.  After repetitive motion, the Veteran had flexion to 116 degrees, extension to 20 degrees, and abduction to 38 degrees on the left, and flexion to 66 degrees, extension to 9 degrees, and abduction to 15 degrees on the right.  There was no joint ankylosis.  X-rays of the right hip/pelvis revealed no acute fractures or dislocations and well-preserved joint spaces.  No joint space effusions were appreciated and there were no significant changes of the hips.  The soft tissues were unremarkable.  It was the examiner's impression that the Veteran had an unremarkable right hip.  The examiner indicated that the Veteran's right hip status post pelvic fracture caused her to have decreased mobility, decreased strength and lower extremity pain.  It had a severe effect on sports, a moderate effect on exercise and recreation, and a mild effect on shopping and traveling, with no effect on feeding, bathing, dressing, toileting, grooming, or driving.

At her September 2009 hearing, the Veteran testified that she had received injections for her hip/pelvic pain.  The Veteran stated that the main disability was the pain that she experienced.  She noted that it was difficult to go to the bathroom as a result of the pain.

At the time of a September 2009 VA examination, the Veteran reported having pain, giving way, instability, stiffness, weakness, and incoordination in her right hip.  There was no deformity.  The Veteran indicated that she did not have any episodes of dislocation or subluxation or locking.  There was also no effusion, but the Veteran did report having tenderness.  There were no constitutional symptoms of arthritis.  The Veteran was able to stand for 15 to 30 minutes.  She reported being unable to walk for more than a few yards. 

Physical examination revealed she had an antalgic gait.  The Veteran had increased wear on the outside of both shoes.  Examination of the left and right hips revealed tenderness and guarding of movement.  Hip motion on the left was from zero to 90 degrees, extension was from zero to zero degrees, and left abduction was from zero to 30 degrees.  While the JMR indicated that in the course of the September 2009 VA examination the Veteran was unable to cross her legs, this is only in part true.  The Veteran could cross her left leg over her right and could toe out more than 15 degrees.  There was objective evidence of pain with active motion. 


The right hip revealed flexion from zero to 80 degrees, extension from zero to zero degrees, and right abduction from zero to 20 degrees.  The Veteran could not cross her right leg over her left and could not toe out more than 15 degrees.  Concerning both hips, there was objective evidence of pain following repetitive motion but the examiner was not able to test the ranges due to increased pain and instability.  There was no joint ankylosis.  X-rays of the hips and pelvis were noted to be normal.  The hip/pelvic disability was noted to cause decreased mobility, decreased strength, and lower extremity pain.  It prevented playing sports, and had a moderate effect on chores, driving, shopping, exercise, recreation, and travel.  It had a mild effect on toileting and grooming and no effect on bathing, feeding, or dressing.  The Veteran was noted to have lost two weeks of work in the past 12 months due to the pelvic and wrist pain. 

At the time of a June 2012 VA examination, the Veteran was diagnosed as having a pelvic fracture with residual bilateral hip pain and reduced range of motion.  The Veteran stated that she found herself falling more often.  She denied flare-ups associated with her hips.  Physical examination performed at that time revealed right hip findings reflective of flexion from zero to 40 degrees, with pain beginning at zero degrees; extension from zero to 5 degrees; abduction not lost beyond 10 degrees; adduction was not limited to the point where the Veteran cannot cross her legs, and rotation was not limited to where the Veteran could not toe out more than 15 degrees.  Right hip internal and external rotation ended at 10 degrees, with pain starting at zero degrees. 

As to the left hip, the Veteran had flexion from zero to 90 degrees, with pain motion beginning at 40 degrees; extension from zero to 5 degrees, with pain beginning at zero degrees; abduction was not lost beyond 10 degrees and the Veteran was able to cross her left leg over her right.  She could also toe-out more than 15 degrees.  Left hip external rotation was from 0 to 60 degrees, with pain at 50 degrees; and left hip internal rotation was from 0 to 40 degrees, with painful motion at 30 degrees. 



While the JMR found that in the course of the June 2012 VA examination repetitive use testing of the hips could not be accomplished, and while the actual report shows that the Veteran was unable to perform repetitive use testing, post repetitive use test findings are in fact included in the examination findings.  The examination report shows that post-repetitive range of motion testing revealed right hip flexion from 0 to 40 degrees; extension to 5 degrees or greater; abduction not lost beyond 10 degrees; the Veteran was able to cross her legs; and external and internal rotation were from 0 to 10 degrees. 

Left hip repetitive motion testing revealed flexion from 0 to 90 degrees; extension greater than 5 degrees, abduction not lost beyond 10 degrees; the Veteran was able to cross her legs and toe out more than 15 degrees; and external rotation was to 60 degrees, while internal rotation was to 40 degrees.  The Veteran did not have any additional loss of motion after repetitive use testing. 

The examiner indicated that the Veteran had functional loss, manifested by less movement than normal for both hips and thighs; weakened movement on the right; and excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing for both the right and left hips/thighs.  Muscle strength testing revealed 4/5 strength for right hip flexion, abduction, and extension, and 5/5 strength for left hip flexion, abduction, and extension.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran was noted to use a cane for her bilateral hip and right ankle conditions.  The Veteran's hip condition affected her ability to walk more than one to two blocks at a time or more than four to five blocks in a day.  She could sit for five minutes and stand for 15-20 minutes with a cane at one time and could sit for one hour or stand with a cane for one hour during an eight hour period. 





With consideration of the Veteran's reports of left hip/thigh pain throughout the appeal, in conjunction with objective findings of left hip pain shown to be present throughout the appeal period, to include extension being limited to 0 degrees at the time of the September 2009 VA examination, limitation of extension motion of the left hip equivalent to that warranted for an initial disability rating in excess of 10 percent has not been met throughout the appeal period.

Also, additional criteria for an evaluation in excess of 10 percent for the Veteran's left hip/thigh/pelvic disorder, have not been met at any time as left hip abduction limited to 10 degrees or less, left thigh flexion limited to 30 degrees, limitation of abduction to the point at which the Veteran could not cross her legs, limitation of abduction of the thigh, or motion lost beyond 10 degrees, flail joint of the hip, or malunion of the femur resulting in moderate or marked knee or hip disability, have not been shown.

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report her symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Likewise, the examiners' findings are more probative than lay statements received from the Veteran.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation.

As it relates to the Veteran's right hip/thigh disorder, as residuals of the pelvic fracture, prior to June 29, 2012, the Veteran was noted to be unable to cross her right leg over her left leg at the time of a February 2009 VA examination; there was no indication of right hip abduction limited to 10 degrees or less, extension to less than 5 degrees, right thigh flexion limited to 45 degrees, limitation of abduction of the thigh, or motion lost beyond 10 degrees, flail joint of the hip, or malunion of the femur resulting in moderate or marked knee or hip disability, warranting a higher disability rating prior to September 28, 2009.  

In acknowledging that right hip repetitive use range of motion testing could not be accomplished in September 2009 (including flexion), and even when taking the DeLuca criteria into account, the Board finds that it has no authority under the present rating criteria to afford the Veteran a higher rating for her separately-rated right hip flexion limitation either prior to or after June 29, 2012.  

At the time of a February 17, 2009, VA examination, the Veteran was noted to be unable to cross her right leg over her left leg, or to toe out more than 15 degrees, warranting a separate 10 percent disability evaluation under Diagnostic Code 5253 from that earlier effective date of February 17, 2009.

Prior to September 28, 2009, there was no indication of right hip abduction limited to 10 degrees or less; right thigh flexion limited to 45 degrees; flail joint of the hip; or malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain and limitation following repetitive use.

As of June 29, 2012, the Veteran's right hip/thigh disorder, as residuals of the pelvic fracture, revealed flexion limited to 40 degrees, however, rotation was not limited to where the Veteran could not toe out more than 15 degrees, and right hip internal and external rotation were to 10 degrees; there was no evidence of ankylosis; flail joint of the hip; or malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain, at any time subsequent to June 29, 2012. 

The Board has considered both the lay and medical evidence, include the Veteran's complaints regarding the hips.  The medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, as well as the inability of the Veteran to perform repetitive range of motion testing in September 2009 due to increased pain and instability (such testing was accomplished in June 2012), neither the actual range of motion nor the functional limitation warrants evaluation in excess of those which were assigned based upon the appropriate codes governing limitation.  Therefore, even when considering DeLuca criteria of functional impairment and viewed in a light most favorable to the Veteran, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 are not warranted.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected lumbago with degenerative joint disease, residuals of right ankle fracture (with the exception of consideration of an evaluation in excess of 30 percent) and left and right hip disorders as residuals of a pelvic fracture.  These disabilities have manifested in painful movement, limited range of motion and in some cases arthritis.  Findings of painful and limited movement, as well as arthritis, are specifically contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the Veteran's service-connected disabilities now being evaluated are not productive of the manifestations that would warrant the higher ratings.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, concerning the Veteran's service-connected lumbago with degenerative joint disease, residuals of right ankle fracture and left and right hip disorders as residuals of a pelvic fracture, turning to the first step of the extraschedular analysis, the Veteran's disabilities have manifested in painful movement, limited range of motion, and in some cases arthritis.  The schedular criteria for rating these disabilities specifically provide for ratings based on the presence of painful arthritis; limitations of motion and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, comparing the Veteran's disability level and symptomatology of the spine, wrist, hip, and right ankle (with the exception of consideration of an evaluation in excess of 30 percent) disorders to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the spine, wrist, hip, and right ankle, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

Service connection for residuals of a skull fracture is denied.  

Service connection for acute polynephritis is denied.  

An evaluation in excess of 20 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes prior June 29, 2012, is denied.

An evaluation of 30 percent for residuals of a right ankle fracture from August 11, 2007, is granted.  To this extent only, the appeal of that issue is granted.

An initial rating in excess of 10 percent for a left hip/thigh disorder as residuals of a pelvic fracture, from February 16, 2007, based on limitation of extension is denied.  

An evaluation in excess of 10 percent for a right hip/thigh disorder, as residuals of a pelvic fracture, from February 16, 2007, based on limitation of extension is denied. 

Entitlement to a separate compensable rating for right hip flexion prior to September 28, 2009, is denied.  

A separate 10 percent rating for a right hip/thigh disorder based on limitation of motion under DC 5253 is granted effective from the earlier date of February 17, 2009.








REMAND

Review of the record reveals that further AOJ action is warranted.

As noted, in November 2013 the Board remanded a claim seeking entitlement to an initial disability evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity.  This development essentially included the Veteran being afforded a VA examination in order to determine the nature, etiology, and severity of any current lower extremity neuropathy.  To this, the Veteran was afforded a VA peripheral neuropathy examination in December 2013.  Unfortunately, the Board finds that some of the requested medical opinions were not sufficiently supplied.  Accordingly, a remand is mandatory.  See Stegall, Dyment.

The November 2013 remand instructions requested that the examiner, in pertinent part, identify the nerves and etiology of the nerve impairment and to, if the nerve impairment cannot be separated, so state.  Review of the December 2013 VA peripheral nerves examination report shows that the examiner stated that it was likely that the Veteran's current symptoms in her right lower extremity were a combination of her lumbar radiculopathy and her pelvic fracture fall residuals.  The opining nurse practitioner added that she could not "sort out more specific contribution from each entity and to try would resort to mere speculation."  

The Board here observes that if an examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  So, as is the case with the opinion offered in December 2013 by the VA nurse practitioner, merely saying she cannot respond does not suffice.  As such, another examination of the Veteran needs to be scheduled.  

Additionally, in this case, as noted as part of the above-referenced July 2014 JMR, with regard to an evaluation in excess of 30 percent for the service-connected right ankle fracture residuals (now, pursuant to this decision, effective from June 12, 2008), the residuals are manifested by pain, limited range of motion, arthritis and instability.  Instability, unlike the other sypmtoms and findings, is not contemplated by the rating schedule.  

The July 2014 JMR found that the Board failed to provide adequate reasons and bases whether referral for consideration of an extraschedular rating was warranted concerning the Veteran's service-connected right ankle fracture residuals.  In doing so, the JMR found that the Board had failed to address the Veteran's right ankle symptom of instability, which is not contemplated by the rating schedule.  Thus, the rating criteria are inadequate.  The case presents an exceptional and unusual disability picture such that referral is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242 (2008)

On remand, the AOJ shall refer this case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  The Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature, etiology, and severity of any current lower extremity neuropathy.  This examination should be conducted by a physician.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, and all other pertinent records must be made available to the examiner and the examiner should note such review in his/her report.  The examiner should identify what nerves, if any, in the lower extremities are currently impacted and is requested to determine the etiology of the nerve impairment, to include whether the nerve impairment is related to the service-connected residuals of the pelvic fracture or the service-connected lumbago with degenerative joint disease.  After identifying the involved nerves and the etiology of the nerve impairment, the examiner is then requested to indicate the severity of the each nerve impairment, to include whether the nerve impairment is mild, moderate, moderately severe, severe or complete. If the etiology of the nerve impairment cannot be separated, the examiner should so state.

In the event that the examiner concludes any opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  See Jones.

2.  The AOJ must refer the Veteran's claim for an increased rating for his service-connected right ankle fracture residuals  to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.  In so doing, it should be considered that the Board has found that competent evidence of record demonstrates that the service-connected right ankle fracture residuals may result in an exceptional or unusual disability picture, which is not contemplated by the schedular criteria

3.  Thereafter, the AOJ must readjudicate the issues of entitlement to an initial disability evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity and entitlement to a rating in excess of 30 percent from June 12, 2008, for the service-connected right ankle fracture residuals on an extraschedular basis.  If the determination remains adverse to the Veteran in any respect, please furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it, before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


